Citation Nr: 1144570	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-02 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for cancer of the throat, to include as due to Agent Orange exposure.  

2.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD), for the period prior to April 12, 2008.  

3.  Entitlement to an initial rating in excess of 70 percent for PTSD, for the period from April 12, 2008.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970, to include service in the Republic of Vietnam.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Denver, Colorado.  

Service connection was denied for throat cancer in December 2006.  The 2006 decision, however, granted service connection for PTSD and assigned an evaluation of 50 percent, effective December 30, 2005.  The Veteran appealed these issues, and in a July 2008 rating decision assigned a temporary total rating (TTR) for PTSD for the period from May 25, 2008, through July 31, 2008.  An increased rating of 70 percent was assigned as of April 12, 2008.  This encompasses periods of time both before and after the TTR.  Entitlement to individual unemployability due to service-connected disabilities (TDIU) was also granted in the July 2008 rating decision, effective April 12, 2008.  Nonetheless, the issues of entitlement to higher initial evaluations for PTSD for the rating period on appeal prior to and from April 12, 2008, remain before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

A Travel Board hearing was held in March 2011 before the undersigned Veterans Law Judge, sitting in Denver, Colorado.  A copy of the transcript of that hearing is of record.  At the hearing, the issue of entitlement to a rating in excess of 70 percent for PTSD was represented as a claim for an "effective date" prior to April 12, 2008.  The Board has characterized the PTSD issues on appeal as on the title page of this decision to reflect the staged ratings assigned by the RO in the pertinent rating decisions of record.  In effect, the effective date of the ratings is to be considered as of the date of initial entitlement to benefits and is part of the increased rating claims as classified on the title page.  

In April 2011 the Board requested an expert medical opinion from the Veterans Health Administration (VHA) regarding the etiology of the Veteran's throat cancer.  38 C.F.R. § 20.901(a) (2011).  The opinion was associated with the other evidence in the claims file for consideration in April 2011.  As required by statute and regulation, the Board provided the Veteran and his representative copies of this opinion and gave them time to respond to it with additional evidence or argument.  See 38 C.F.R. § 20.903 (2011).  Time expired with no response.  Thus, this case is ready for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's cancer of the throat was not present during service or for many years thereafter, and was not caused by any incident of service including Agent Orange exposure.  

2.  For the period prior to April 12, 2008, the Veteran's PTSD resulted in no more than occupational and social impairment with reduced reliability and productivity due to symptoms such as impaired short term memory, disturbed mood, disturbed sleep pattern, and difficulty in adapting to stressful circumstances (including work or a work like setting); however, difficulty adapting to stressful circumstances (including work or worklike setting), inability to establish and maintain effective relationships has not been shown.  

3.  For the period from April 12, 2008, the Veteran's PTSD has resulted in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  


CONCLUSIONS OF LAW

1.  Cancer of the throat, to include as due to exposure to Agent Orange, was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2011).  

2.  The criteria for a rating in excess of 50 percent for PTSD, for the period prior to April 12, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2011).  

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 100 percent for PTSD, for the period from April 12, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, DC 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in February 2006, March 2006, February 2008, and June 2008) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  Also of record is an expert medical opinion as to the Veteran's throat cancer as provided by a physician from VHA.  

In this case, as to the claim regarding an increased rating in excess of 70 percent for PTSD, it is noted that the most recent VA compensation examination regarding the Veteran's PTSD was conducted in 2008.  The Board finds, however, that another examination is not needed since there is sufficient evidence, already of record, to fairly decide the claim insofar as assessing the severity of the PTSD and indeed, keep in mind the Board is partially granting the Veteran's claim - increasing the rating for his PTSD to the maximum 100 percent, albeit only since April 12, 2008 (the date of a VA treatment record), but not for the preceding period of the appeal.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  So the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011).  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in letters dated in March 2006, February 2008, and June 2008.  

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.309(d) (2011).  

A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange). In the case of such a veteran, service incurrence for the following diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e) (2011).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.)  

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 U.S.C.A. § 3.303(b) (2011).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, (1990).  

Background and Analysis

The Veteran contends that he has cancer of the tongue that is related to service, to include as due to Agent Orange exposure in Vietnam.  

As noted above, the Veteran had verified active service from June 1969 to December 1970, to include service in the Republic of Vietnam.  The Veteran's service treatment records (STRs) show no complaints, findings, or diagnoses of cancer of the tongue, throat, or neck.  

The first post-service evidence of record of any possible cancer of the tongue is in June 2005, decades after the Veteran's separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

Specifically, it is noted that private records show that the Veteran was seen in June 2005 for swollen glands (which had been a problem for 3 months).  He also had a sore throat and dysphagia.  Left sided tonsil carcinoma involving the palate was noted.  Subsequently dated private records include a statement by J. S., M.D., dated in March 2007.  That physician noted that the Veteran had undergone extensive radiation therapy to treat his cancer of the tonsils, extending into the soft palate and oropharynx with lymph node involvement.  The doctor noted that this part of the anatomy "would indeed" be exposed to any inhaled carcinogens, of which Agent Orange, was one.  He also noted that the Veteran did not have any identifiable life time social or work related risk factors that could have potentially increased his risk of cancer.  He was not a smoker.  Nor did he abuse alcohol.  He had not been exposed to heavy metals or asbestos.  

VA records note the Veteran's history of throat cancer but essentially show treatment for his psychiatric condition or hearing loss.  Another private physician, M.B., M.D., reported in a November 2008 statement that the Veteran had undergone chemotherapy and radiation therapy for his poorly differentiated squamous cell carcinoma involving the left tonsil with bilateral level III lymph node involvement in 2005.  He had no medical history of smoking, drinking alcohol, or working with heavy metals of asbestos.  He added the following: "Is it possible his [the Veteran's] tumor is an unusual exception and caused by Agent Orange exposure during the Viet Nam [sic] War?"  

An August 2011 VHA opinion was provided by an ear, nose, and throat physician.  He noted the Veteran's medical history, to include service in Vietnam with development of tonsil cancer with radiation treatment in 2005.  The physician added that the causes for tonsil cancer were not known, but there was a strong association with use of tobacco and alcohol.  He noted that the Veteran had used neither.  He added that in those patients without a tobacco or alcohol history, the cause was most likely due to human papilloma virus.  In reviewing the literature, there was no known association with exposure to Agent Orange.  He noted that Agent Orange was known to be related to development of respiratory cancers, but not alimentary ones, to include the mouth, pharynx, hypopharynx, tonsil, or tongue, as these areas did not behave the same as respiratory areas with regard to cancer development.  The doctor also noted that these areas were not listed by VA as possible sites of cancer development associated with Agent Orange exposure.  

In conclusion, the VHA physician added that cancer of the tonsils was not a respiratory cancer.  In his opinion, it was unlikely that the Veteran's tonsil cancer was related to his military service, and it was far more likely to be caused by the human papilloma virus.  

The Veteran provided testimony in support of his claim at an April 2011 hearing.  He claimed that as his life history included no other risk factors, it was evident that his exposure to Agent Orange during service caused his throat cancer.  (See hearing tr. at pg. 8.)  

In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims (hereinafter Court) has stated, in pertinent part: 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As stated by the Court, the determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The Board notes that, in this case, there are multiple medical opinions of record, some more probative than others.  The Board observes that without a review of the claims file in this case, an examiner is unable to review the positive and negative opinions of record addressing the etiology of the Veteran's cancer of the throat, as well as the Veteran's medical history, and thereby provide a fully informed opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 2008).  

The Board too has considered all the medical evidence in the claims file.  Upon review of this evidence, and after weighing the opinions on file, it is clear that the weight of the evidence is against the Veteran's claim.  First and foremost, the file contains statements from two private physicians supporting the claim in varying degrees.  Conversely, the file contains an opinion from a VHA ear, nose, and throat specialist that weighs against the Veteran's claim that his throat cancer is related to exposure to Agent Orange.  

Dr. J.S. assessed that the Veteran's tonsils were exposed to Agent Orange during service, and noted that he did not smoke or abuse alcohol.  Thus, it appears that he is concluding that the Veteran's throat cancer resulted from Agent Orange exposure.  In his November 2008 statement, Dr. M.B. thought it might be possible that the Veteran's throat tumor was the result of his Agent Orange exposure.  The rationale for either opinion was not provided, although both physicians noted that the Veteran did not engage in the known risk factors.  

In the August 2011 opinion referred to above, the VHA physician noted that currently only respiratory cancers were presumed to have resulted from exposure to herbicides such as Agent Orange.  He added that alimentary cancers, which included cancer of the pharynx, tonsil, and tongue, did not behave the same as respiratory areas with regard to cancer development and were not on the VA list as possible sites of cancer development associated with Agent Orange exposure.  The cause of the Veteran's throat cancer was most likely human papilloma virus.  

As the August 2011 opinion provided by the VHA physician was made after review of the entire claims file and medical literature, the Board finds that it is the opinion that is most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  While it is significant that two private physician have submitted statements in support of the Veteran's claim, the Board has considered the qualitative statements in the opinions and logically analyzed the assertions and conclusions in finding the VHA opinion most probative.  The VHA opinion does not support the Veteran's claim that his throat cancer is related to inservice Agent Orange exposure as summarized above.  

The private physicians' opinions arguably rest on the fact that the location of the Veteran's cancer is adjacent to locations in the respiratory tract where a cancer would be presumed to be related to Agent Orange exposure.  Since there is a medical association between Agent Orange exposure and cancer in the latter, then there should be an association between Agent Orange exposure and cancer in the former.  It is also argued that since he did not smoke or abuse alcohol, and was not exposed to other carcinogens, his throat cancer must have been the result of his inservice exposure.  However, as noted by the VHA physician, the human papilloma virus is known to result in throat cancer in those without carcinogen exposure.  He also noted that medical literature was reviewed in making his determination.  

Although exposure to Agent Orange is conceded due to the Veteran's service in Vietnam, his throat cancer is not among the diseases listed as presumptively associated with Agent Orange exposure.  Thus, the Veteran is not entitled to service connection on a presumptive basis due to Agent Orange exposure.  38 C.F.R. § 3.309(e) (2011).  The Veteran may, nonetheless, establish service connection if the evidence shows that his throat cancer was, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  


Here, as discussed thoroughly above, the weight of the evidence is against a finding that cancer of the throat is related to any aspect of service, including inservice exposure to Agent Orange.  The VHA medical opinion weighs heavily in the Board's decision to deny the claim.  The medical opinions to the contrary did not undercut the bases behind, or the ultimate conclusion reached, in the August 2011 VHA opinion.  They simply found that since the Veteran had no exposure to known risk factors, his throat cancer must have been related to inservice exposure.  Neither private doctor discussed the fact that the human papilloma virus can cause throat cancer in those not otherwise exposed to carcinogens.  

Therefore, the Board finds that the weight of the evidence is against a finding that the Veteran's cancer of the throat is related to any aspect of service, including Agent Orange.  The Veteran has alleged in statements that his throat cancer had its onset due to exposure to Agent Orange.  As a lay person, however, the Veteran is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  While the Veteran is competent to say that he had problems with his throat for many years, he is not competent to diagnose his claimed cancer of the throat as related to exposure to Agent Orange.  Jandreau v. Nicholson, 492 F3d. 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  Thus, the Veteran's lay assertions are not competent or sufficient.  


The weight of the competent medical evidence demonstrates that the Veteran's throat cancer began many years after service and was not caused by any incident of service, including Agent Orange exposure.  The Board concludes that the Veteran's cancer of the throat was neither incurred in nor aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).

In cases such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

DC9411

Under the general rating formula for the evaluation of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.-100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. - 50 percent

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Background

VA treatment records reflect that the Veteran was seen in January 2000 requesting help with his depression.  He reported that in Vietnam, he was exposed to mortar and rocket attacks.  When seen in November 2005, the diagnosis was PTSD.  Upon VA examination in September 2006, the Veteran reported symptoms of hyperarousal, avoidance, sleep impairment, reexperiencing reoccurring memories, feelings of detachment, withdrawal, avoidance, decreased concentration, decreased focus, nightmares, and anger.  He also reported having a history of suicidal thinking in the past, and he denied any homicidal ideation, anxiety, panic attacks or hallucinations.  He reported difficulty with work activity, and he said the he had stopped working as an attorney due to depression and difficulty getting along with others.  He currently worked in construction on a seasonable basis.  

On mental status exam, his affect was blunted, and he was irritable.  He showed good cognitive functioning.  Orientation and memory were intact.  He had some very minor difficulties with attention and focus.  The examiner found that the Veteran was capable of managing his own financial affairs.  The diagnosis was PTSD and mood disorder.  The GAF score was 58.  

Subsequently dated VA records in 2007 and early 2008 show that he continued to be treated for his psychiatric problems.  His symptoms of intrusive thoughts, sleep disturbance, increased arousal, and social withdrawal continued.  For example, when seen at VA in August 2007, the physician noted that his mood had been a little better in recent weeks.  He and his wife were working together to understand his PTSD, and he had found therapy to be helpful.  He was on medication.  He had difficulty falling asleep and had lost 14 pounds in the past three months.  On exam, he was alert, and his affect was appropriate.  He was not tearful.  His mood was mildly depressed.  He was irritable, but denied thoughts of suicide, homicide, death, or dying.  His thoughts were clear, coherent, and goal directed.  He had visual flashbacks, and some nightmares.  His GAF score was 60.  A VA social worker assigned a GAF score of 50 in August 2007.  It was noted in December 2007 that medications had been helpful.  

On VA examination on April 12, 2008, the Veteran reported some sleep difficulties.  He had hypervigilance and was constantly on guard.  He had angry outbursts on a daily basis and tried to stay away from others as much as possible.  He had anxiety every day, but it did not reach a panic attack level.  He had symptoms of dissociation and depression.  He noticed the movements of shadows out of the corners of his eyes.  He had low energy, low motivation, and a loss of interest in life.  In summary, the examiner opined that this social functioning was impaired in that he isolated and avoided people to the extent that he shopped for groceries at midnight.  His employment was impaired.  The diagnoses were PTSD and mood disorder.  His GAF score was 48.  The examiner stated that the Veteran's PTSD signs and symptoms resulted in deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  His ongoing difficulties with PTSD included nightmares, flashbacks, intrusive thoughts, hypervigilance, avoidance symptoms, and difficulty managing his anger.  

Subsequently dated VA records dated from May through July 2008 show that the Veteran underwent a 7 week treatment program for his PTSD for which a TTR was assigned.  As noted earlier, the RO assigned a 70 percent rating for his PTSD which has been in effect since April 12, 2008, other than the period that a TTR was in effect.  A VA physician opined in a May 2008 statement that the Veteran was unemployable due to his psychiatric condition.  

At the April 2011 personal hearing, the Veteran provided testimony in support of his claim that increased ratings are warranted.  It is essentially his contention that the 50 and 70 percent ratings should be increased at earlier dates.  In his testimony, he specifically argued that the medical records reflect an increase in his psychiatric symptoms prior to the April 12, 2008 date.  (See hrg. tr. at pg 6.)  

Analysis

For all periods on appeal, the Veteran's PTSD has been rated pursuant to 38 C.F.R. § 4.130, DC 9411 (2011).  

For the Period Prior to April 12, 2008.  

Regarding the period prior to April 12, 2008, the Board finds that the Veteran's PTSD disability symptomatology continues to meet or more nearly approximate the severity of occupational and social impairment contemplated for a 50 percent rating under the criteria in 38 C.F.R. § 4.130, DC 9411 (2011).  The Veteran did not demonstrate the degree of severity of factors described for a 70 or 100 percent rating.  

Regarding impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete task), upon VA examination in 2006, his memory was intact, although he did have some minor difficulty with attention and focus.  Difficulty in concentration was noted in 2007.  Subsequent VA treatment records pertinent to the period in question make no findings with regard to the Veteran experiencing impairment with his memory.  Regarding disturbances of motivation and mood, he reported difficulty in these areas as demonstrated by reports of hyperarousal, avoidance, sleep impairment, flashbacks, feelings of detachment, withdrawal, avoidance, nightmares, and anger.  These symptoms, however, did not result in panic attacks, impaired impulse control, neglect of personal hygiene or illogical speech or suicidal ideation.  Regarding difficulty in establishing and maintaining effective work and social relationships, the Veteran reported (in September 2006) that he worked in construction on a seasonable basis and had stopped his previous employment as an attorney because he was depressed and unable to get along with others.  His GAF score of 58 upon exam in 2006 is indicative of moderate impairment.  

The Board acknowledges the Veteran's contention he should be entitled to a higher rating for the period prior to April 12, 2008.  However, aside from disturbed mood and difficulty in adapting to stressful circumstances (including work or a work like setting), the evidence has not demonstrated any of the other factors in support of a 70 percent rating.  Rather, the Veteran was consistently noted to be alert, well-oriented, have relevant and coherent speech, and adequate insight and judgment.  Findings of speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene were also not shown in the evidence of record during this time period.  

The criteria for assigning a 100 percent rating were also not shown.  There is simply no evidence that the Veteran's PTSD resulted in gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for names of close relatives, own occupation, or own name.  Thus, after a thorough review of all of the evidence of record, the Board finds that the Veteran's symptoms continue to more nearly approximate the rating criteria for the currently assigned 50 percent evaluation for the period prior to April 12, 2008.

The Veteran's statements describing the symptoms of his service-connected PTSD are deemed competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While lay witnesses are competent to describe experiences and symptoms that result therefrom, because laypersons are not trained in the field of medicine, they are not competent to provide opinions relating to the diagnosis or etiology of diseases or disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

Extra-Schedular Consideration

The Board has considered whether there is any evidence which warrants consideration of an evaluation in excess of 50 percent for PTSD prior to April 12, 2008.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Thun, supra.  Comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability reveals that the schedular criteria encompass all symptoms of PTSD that the Veteran has reported. 

Since the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture due to PTSD is contemplated by the Schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96.  Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting the Veteran is not adequately compensated for this disability by the regular rating schedule.  See Bagwell v. Brown, 9 Vet. App. 236, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board finds that the Veteran's disability picture due to PTSD is entirely encompassed within the criteria specified in the rating schedule, and the disability is not so unusual or exceptional in nature as to render inadequate the current ratings assigned.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, supra.  

Moreover, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  

For the Period From April 12, 2008.  

The Veteran's PTSD has been rated as 70 percent disabling since April 12, 2008, the date of a VA outpatient treatment record that indicated that he was unemployable due to his PTSD.  (See the July 2008 rating decision for grant of TDIU from this date.)  For the reasons that follow, the Board finds that the assignment of a 100 rating for the Veteran's service-connected psychiatric disability is warranted during this time period.  

As noted above, a 100 percent rating for PTSD is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Here, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria for the next-higher 100 percent evaluation for the period in question.  All reasonable doubt has been resolved in the Veteran's favor to make this decision.  

Specifically, the evidence of record reflects some delusional or hallucinatory behavior as indicated by the Veteran's report upon exam on April 12, 2008, that he saw movements of shadows out of the corners of his eyes.  He also reported weekly suicidal thinking.  He reported no friends and lived by himself.  A VA physician opined that the Veteran's PTSD made him unemployable in a May 2008 statement.  

If, as here, the Board concedes the Veteran is incapable of obtaining and maintaining substantially gainful employment on account of the severity of his service-connected PTSD, this is reason enough, alone, to assign a 100 percent schedular rating for this condition.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  

So, in this circumstance, where it is determined he is unemployable because of his PTSD, the Veteran is entitled to this maximum 100 percent rating although not all of the enumerated symptoms recited for this higher rating are shown.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the factors listed in the rating formula are mere examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels).  Accordingly, the Board finds that the relevant medical and other evidence in the file shows the Veteran's PTSD has caused total occupational and social impairment since April 12, 2008, so as to in turn warrant assigning the highest possible rating of 100 percent since that date.


With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence indicates that the Veteran's psychiatric symptomatology is productive of total social and occupational impairment as of April 12, 2008.  Thus, the evidence of record supports a 100 percent disability rating as of that date.  

Based on the foregoing discussion, the Board finds that Veteran's PTSD symptoms more nearly approximate the rating criteria of 100 percent for the time period from April 12, 2008.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2011).  See Thun, supra.  The Board finds no evidence that this disability, prior to April 12, 2008, markedly interfered with the Veteran's ability to work, meaning above and beyond that contemplated by his now higher 100 percent schedular rating.  See 38 C.F.R. § 4.1 (2011), indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 263 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting the Veteran is not adequately compensated for this disability by the regular rating schedule.  See Bagwell, supra; Floyd, supra; Shipwash, supra; and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Service connection for cancer of the throat, to include as due to Agent Orange exposure, is denied.  

Entitlement to an initial rating in excess of 50 percent for PTSD, for the period prior to April 12, 2008, is denied.  

Entitlement to an initial rating of 100 percent effective April 12, 2008, is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


